EXHIBIT CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 I hereby certify that, to the best of my knowledge, the quarterly report on Form 10-Q of Marine Exploration, Inc. for the period ending March 31, 2010: (1) complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of Marine Exploration, Inc. /s/ Robert L. Stevens Robert L.
